Citation Nr: 0713431	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  06-14 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1160 for a left 
eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from October 1945 to March 
1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The Board notes that RO adjudicated two other closely related 
claims, which are not on appeal.  In an August 2006 rating 
decision, the RO denied service connection for 
chorioretinitis of the left eye, and denied a disability 
rating higher than 40 percent for a service-connected right 
eye disability.  The veteran has not yet appealed that 
decision, and his appeal of the October 2005 decision cannot 
be construed as applying to a subsequent decision.  
Therefore, the Board's jurisdiction is limited to the issue 
of entitlement to compensation under 38 U.S.C. § 1160.    

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in April 2007.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDING OF FACT

The veteran is not blind in the left eye.


CONCLUSION OF LAW

The veteran is not entitled to compensation under 38 U.S.C. 
§ 1160.  38 U.S.C.A. § 1160 (West 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to compensation for 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of non-
service-connected disability, under the provisions of 
38 U.S.C. § 1160.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Legal Criteria

Where a veteran has suffered blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of non-service-connected disability not the 
result of the veteran's own willful misconduct, the Secretary 
shall assign and pay to the veteran the applicable rate of 
compensation as if the combination of disabilities were the 
result of service-connected disability.  38 U.S.C.A. § 1160.  

Analysis

The medical evidence of record clearly shows that the veteran 
has sight in his left eye.  The veteran's private physician, 
James Weisz, M.D., in a letter dated in May 2006, reported 
visual acuity of 20/50 in the left eye, improved to 20/40 
"with pinhole."  While Dr. Weisz diagnosed acute posterior 
vitreous detachment (PVD) of the left eye, which caused the 
perception of flashes in the eye, he found that the condition 
would subside with time.  He also diagnosed a moderate 
cataract of the left eye and mild druse of the left eye.  

The veteran was afforded an optometric examination in March 
2005 by Richard D'Addio, O.D.  At that time, he had 
uncorrected distant visual acuity of 20/70 in the left eye, 
and best correctable acuity of 20/25.  A prior December 2003 
evaluation by the same optometrist showed best correctable 
vision of 20/20 in the left eye.  

Similarly, a private examination in December 2004 showed 
corrected acuity of 20/30 in the left eye.  On VA examination 
in April 2006, the veteran was found to have uncorrected 
distant visual acuity of 20/50 in the left eye, corrected 
distant visual acuity of 20/40, and uncorrected near visual 
acuity of 20/70.  

Indeed, the veteran does not contend that he is blind in the 
left eye.  In the November 2005 notice of disagreement, the 
veteran's representative referred to a "visual defect" of the 
left eye, but did not contend that there was blindness.  In a 
June 2006 letter, the veteran described trouble with reading 
the newspaper without moving his head from side to side.  In 
other submissions to VA, he has described flashing in the 
left eye and a decrease in vision.  

While the veteran's left eye visual acuity has apparently 
decreased during the period since he filed his claim, and as 
he has disorders of the left eye, such as a cataract and PVD, 
which could further reduce his visual acuity, the evidence 
does not suggest and the veteran does not contend that he is 
currently blind in his left eye.  Blindness in the non-
service-connected eye is a specific requirement for 
compensation under 38 U.S.C. § 1160.  Accordingly, this is a 
case where the law, and not the evidence, is dispositive, and 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under 38 U.S.C. § 1160 for a left 
eye disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


